Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1, 3-11, 13-26 have been examined. Claims 1, 3-7,  10-11, 13-17, 20-25 have been amended. Claim 2, 12 have been previously canceled.  
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US. 20130146659A1) and further in view of Nolan et al. (US. 20080104104A1 hereinafter Nolan) and further in view of Yuen et al. (US. 20170039358)

With respect to claim 1, Zhou teaches a computer-based system for measuring health-related activity, the computer-based system comprising: 
a hardware processor and memory to execute program instructions (‘419; Para 0225: processor of the exercise equipment and accesses the exercise schedule for the user via a server) to periodically perform  
accessing information including each of i) an identification of a participant, ii) an activity target of the participant, and iii) a value of a scheduled period payment for a wearable sensor that a participant has previously purchased using a scheduled periodic payment (‘659; Para 0016: A user may store his payment information (i.e. payment account number, payment card, and so forth) on the WPD device. For a mobile payment, the user may request to provide the payment information. The payment information may then be encoded in a barcode and displayed on the display of the WPD device for scanning by a barcode reader, a smartphone, another WPD device, and so fort; Para 0018: user identification; Para 0063: information on activity goals displayed on the WPD device); 
Using the activity target of the participant to calculate an associated discount to the value of  the scheduled periodic payment owed by the participant for the wireless wearable sensor; the activity target including heart rate data of the participant measured by the wireless wearable sensor (‘659; Para 0016 being worn on the wrist, the wearable personal digital WPD device provides for convenient carrying in many situations and environments, such as physical activity, Para 0021: The WPD device may sense biometric data associated with the user (blood pressure, pulse, heart rate, and so forth) using one or more sensors and/or receive data on user movements heart rate monitoring and facilities payment related to a payment account of the user, payment amount, bank of the payment account, and so forth. Thus, the user may make a payment by showing a barcode encoding payment data that may be scanned, for example, by a barcode scanner instead of a payment card in a retail environment. Personal data associated with the user may include a ticket, a boarding pass, a coupon, a discount card, a membership card, and the like. The user may produce such data on a display of the WPD device to get a discount, activate a coupon, get access to a sports club, and so forth as illustrated in Para 0060); 
accessing information on the scheduled periodic payment being made for the wireless wearable sensor by the participant (‘659; Abstract; Para 0060: access to payment); 
receiving data of physical activity from a variety of different data sources including heart rate data of the participant measured by the wireless wearable sensors (‘659; Para 0016: Being worn on a wrist, the WPD device may provide for convenient carrying in many situations and environments, such as physical activity, sports, travels, leisure time, and so forth ).   
Zhou does not, Nolan teaches   
converting the data accessed from the variety of different data sources in a variety of formats using application programming interface (API) integration into a useable format (‘104; Para 0007: data stored in the health integration network can be a health and/or fitness record; these records can comprise a plurality data items such as blood pressure readings, insurance information, prescriptions, family history, personal medical history, diagnoses, allergies, X-rays, blood tests, etc. Additionally, the data can be fitness related, such as exercise routines, exercise goals, diets, virtual expeditions based on exercise routines, competitions, and the like, for example. The schema facilitates storing the data in a common format for subsequent retrieval, modification, and other access using application programming interface API);  
storing the data in the useable format into the memory (‘104; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate system of Zhou with the technique of health integration platform schema of Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device. 
:
Zhou /Nolan does not, but Yuen teaches 
calculating a progress of the participant meeting the activity target based on the data recorded; automatically applying the associated discount to the value of the  scheduled periodic payment owed by the participant for the wireless wearable sensor based on the progress that has been calculated (‘358; Para 0016: the method further involves, responsive to determining that the identity of the wearer of the fitness monitor is the user, allowing the wearable fitness monitor to facilitate a transaction. In some implementations, the transaction comprises accessing a secure item or providing the user with an award for meeting an activity threshold.)
sending an update with the associated discount to the value of the scheduled periodic payment owed by the participant (‘358; Para 0124: transmit data representative of step count to the user's account on a web service like www.fitbit.com, to a mobile phone paired with the portable biometric monitoring unit, and/or to a standalone computer where the data may be stored, processed, and visualized by the user. Indeed, the device may measure, calculate, or use a plurality of other physiological metrics); and 
displaying on a of a wireless handheld device of the participant the progress by the participant which has been calculated (‘358; Para 0143: wearable fitness monitors may be used to authenticate or otherwise identify a user when monitoring the user's behavior toward a reduction of insurance premiums or related incentive rewards programs. For example, a user who on average walks more than 10,000 steps per day for a duration of 6 months may receive a cash reward. A user who performs medium intensity exercise for 10 minutes (or more) for 150 minutes (or more) a week for 1 month may pay a discounted medical insurance premium. A user who performs vigorous intensity exercise for 10 minutes (or more) for 75 minutes (or more) a week for 1 month may receive discount coupons or cash cards at a selected retailer. A user who performs on average more than N exercises per week of a minimum duration T every 4 months may receive a cash reward (e.g., N=5, T=5 min). A user who increases daily activity by 10% over a baseline daily activity value for 6 months may obtain a reduced insurance premium for the following 6 months. In each of these and other cases, the wearer of the fitness monitor must be identified as the user before such rewards are distributed to the user. This identification can occur at different points in time as the user is wearing the device and making progress towards the goal. The points in time may be selected according to a set frequency, period, schedule (with different intervals between identification points to appear random) or triggered based on a condition that considers progress toward a goal (e.g., if the wearable fitness monitor detects activity of a given step rate, time period of activity, or an activity being performed))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate follow-up contacts with virtual world participantsof Yuen into the system of /Zhou /Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device

Claim 11 and 20 are rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the computer-based system of claim 1, Zhou discloses wherein the wireless wearable sensors for measuring a participant’s activity includes a geographic location of the participant (‘659; Para 0022). 

Claim 13 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the computer-based system of claim 1, Zhou discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing social media information to determine the activity; and calculating a progress of the participant meeting the activity target based on the data recorded, the social media information, and the activity target that has been selected (‘659; Paras 0055, 0064). 

Claim 14 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the computer-based system of claim 4, Zhou discloses wherein the accessing social media information to determine the activity target includes verification by others in a group of social media information (‘659; Para 0064). 

Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the computer-based system of claim 1, Yuen discloses wherein the hardware processor to execute program instructions to periodically perform further includes:  accessing participation in a training by an employer or third party; and calculating a progress of the participant meeting the activity target based on the data recorded, the participation in the training, and the  activity target that has been selected (‘358; Para 0083). 

Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the computer-based system of claim 1, Yuen discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing participation in a fitness program including a duration of the fitness program, a frequency of the fitness program, an amount of resistance provided by a machine in the fitness program, and maximum heart rate achieved during the fitness program; and calculating a progress of the participant meeting the activity target based on the data recorded, the participation in the fitness program, and the activity target that has been selected (‘358; Paras 0037, 0100). 

Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the computer-based system of claim 1, Zhou discloses wherein the hardware processor to execute program instructions to periodically perform is performed daily (‘659; Para 0003).
 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the computer-based system of claim 1, Yuen discloses wherein the hardware processor to execute program instructions to periodically perform is performed weekly (‘358; Para 0114).
 
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, the combined art teaches the computer-based system of claim 1, Zhou discloses wherein the sending the update includes data recorded by the wearable sensors (‘659; Para 0033).  

With respect to claim 21, the combined art teaches the computer-based system of claim 1, Yuen discloses wherein the calculating a progress of the participant meeting the defined health-related activity target based on the data recorded and the defined health-related activity target that has been selected along with the status level associated with the participant further includes a health insurance product that the participant is enrolled and the status level indicates a degree of participation in a wellness program , whereby each status level causes a different associated discount to be applied (‘358; Para 0124).

 Claim 22 is rejected as the same reason with claim 21.  

With respect to claim 23, the combined art teaches the computer-based system of claim 1, Zhou discloses wherein the progress includes a graphic indicating a percentage of a goal achieved, a time remaining to achieve the goal, and the associated discount to the scheduled periodic payment owed (‘659; Paras 0063-0065).
Claim 24 is rejected as the same reason with claim 22. 

With respect to claim 25, the combined art teaches the computer-based system of claim 1, Yuen discloses wherein the displaying on a wireless handheld device of the participant with the progress which has been calculated, includes displaying the associated discount to the scheduled periodic payment owed by the participant (‘358; Para 0125).  

With respect to claim 26, the combined art teaches the computer-based system of claim 1, Yuen discloses further comprising: receiving from the participant, without using the wireless wearable sensor, the scheduled periodic payment, including any automatically applied associated discount (‘358; Para 0113).


Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Yuen being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686